Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 15, 2006                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  131013 & (22)                                                                                          Maura D. Corrigan
  131014                                                                                               Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  MARY LOU KLINGLER, Personal
  Representative of the Estate of
  MATTHEW J. KLINGLER, Deceased,
               Plaintiff-Appellee,
                                                                    SC    131013-4
  v                                                                 CoA 267452, 268945
                                                                    Oakland CC 03-054932-NH
  ASHOK K. GUPTA, M.D., ASHOK K.
  GUPTA, M.D., P.C., KEWAL K. AGGARWAL,
  M.D., KEWAL K. AGGARWAL, M.D., P.C.,
            Defendants-Appellees,
  and

  CRITTENTON HOSPITAL,
             Defendant-Appellant.
  _____________________________________


                On order of the Chief Justice, a stipulation signed by the attorneys for the
  parties agreeing to the dismissal of this application for leave to appeal is considered and,
  IT IS HEREBY ORDERED that the application for leave to appeal is DISMISSED with
  prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 15, 2006                  _________________________________________
                                                                               Clerk